PER CURIAM.
This is an appeal from an order of the trial court enforcing the payment of workmen’s compensation benefits to the appel-lee. We find no error by the trial court except in assessing a 20% penalty against the appellant under Section 440.20(6), Florida Statutes (1977), for failure to pay a past due medical bill. The penalty provisions of Section 440.20(6) are only applicable to the money allowance payable to an employee as a consequence of his injury and are not applicable to past due medical expenses. Brantley v. ADH Building Contractors, Inc., 215 So.2d 297 (Fla.1968). Accordingly, the judgment of the trial court is affirmed in part and reversed in part and remanded with directions for further proceedings consistent with this opinion.
ANSTEAD, MOORE and BERANEK, JJ., concur.